TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN
 



NO. 03-06-00318-CR
NO. 03-06-00319-CR


 

Amber Christine Bronstad, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NOS. D-1-DC-05-205540 & D-1-DC-05-302766,
HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


 

M E M O R A N D U M   O P I N I O N
 
 
Amber Christine Bronstad seeks to appeal the district court’s orders continuing her
on probation subject to amended conditions made following a hearing on the State’s motions to
revoke.  The trial court has certified that this is a plea bargain case and Bronstad has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  More fundamentally, an order altering or modifying the
conditions of probation is not appealable.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.
1977).
The appeal is dismissed.
 
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 21, 2006
Do Not Publish